TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00157-CV


                    In re Jimmy Lee Massey and Kathleen Julie Washpon




                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                            MEMORANDUM OPINION


               Relators Jimmy Lee Massey and Kathleen Julie Washpon have filed a pro se

petition for writ of mandamus and emergency motion for temporary relief. Based on the record

before us, we deny the petition for writ of mandamus and the motion for temporary relief. See

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (explaining relator has burden to provide

court with sufficient record to establish right to mandamus relief); Tex. R. App. P. 52.7(a)(1)

(providing relator must file with petition “a certified or sworn copy of every document that is

material to the relator’s claim for relief and that was filed in any underlying proceeding”).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: February 28, 2020